Citation Nr: 0946137	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 until 
January 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The March 2005 rating decision also included grants of 
service connection for post-traumatic stress disorder (PTSD), 
diabetes mellitus, type II, and tinnitus.  No notice of 
disagreement was filed in regards to the last two claims and 
they are not currently before the Board.  A notice of 
disagreement was filed in regards to the 30 percent rating 
granted by the March 2005 rating decision, in a June 2005 
notice of disagreement.  A December 2005 rating decision 
granted a 100 percent rating for PTSD, which is a complete 
grant of that claim.  As such, that claim is also not 
currently before the Board.


FINDING OF FACT

The evidence of record does not show that the Veteran's 
bilateral hearing loss is related to his active military 
service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2004 that fully 
addressed all of the notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The letter informed him that his service connection claim 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  The claim was subsequently 
readjudicated in a June 2007 Supplemental Statement of the 
Case.  Thus any timing error was cured by the readjudication 
of the claim.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements.  In addition, he was 
afforded a VA medical examination in February 2005, which 
provided specific medical opinions pertinent to the issue on 
appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385. 

Merits of the Claim
 
The Veteran has essentially claimed that he has difficulty 
with his hearing due to in-service noise exposure.  
Specifically, as indicated in his February 2005 VA 
examination, he reported noise exposure due to combat, 
including being around helicopter landings and almost daily 
mortar attacks.  VA has previously conceded that the Veteran 
had noise exposure in service, as indicated by the grant of 
service connection for his tinnitus.

The Veteran's service treatment records are generally silent 
as to any complaints of, or treatment for, hearing related 
problems.  His January 1969 examination, prior to separation, 
specifically found normal levels of hearing and did not 
indicate that his hearing had significantly worsened since 
his February 1967 pre-induction examination.  Indeed, 
although some findings indicated a slight worsening in some 
frequencies, he also demonstrated a slight improvement in 
other frequencies, when comparing the two examinations.  
Additionally, the January 1969 examination did not meet the 
criteria for a hearing loss "disability" under 38 C.F.R. 
§ 3.385.  Furthermore, in his January 1969 Report of Medical 
History, he reported no problems of hearing loss. 

The record is silent for decades following the Veteran's 
discharge from service in regards to any hearing loss.  
Although VA outpatient treatment records generally indicate 
treatment for hearing loss, no medical opinions are provided 
as to the etiology of his hearing loss.

The Veteran was provided a VA examination in February 2005, 
which included a review of the Veteran's claims file.

The examiner noted that the Veteran reported combat related 
military noise exposure, including from helicopter landings 
and mortar attacks.  The Veteran also reported occupational 
noise while working as a dispatcher and doing construction 
work.  

The threshold results, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
35
45
40
	36
LEFT
45
55
65
60
56

The examiner found the Veteran to have achieved a score of 88 
percent for word recognition for the right ear and 60 percent 
for the left ear.  The examiner found the right ear to have 
normal hearing sensitivity, which dropped to a mild noise-
induced hearing loss.   The examiner also found the left ear 
to have normal hearing sensitivity, which dropped to a 
moderately severe sensorineural hearing loss.  The examiner 
reported that there was some question about the asymmetry of 
the Veteran's hearing loss and speech recognition scores.  
The examiner found that in light of the Veteran's normal 
hearing thresholds when he left service, it was not at least 
as likely as not that his hearing loss was caused by his 
military service.

Thus, the record indicates that the Veteran currently meets 
VA auditory threshold standards for impaired hearing under 38 
C.F.R. § 3.385, but did not meet this threshold prior to his 
separation from service.  The record is silent for decades 
following his service as to any complaints of, or treatment 
for, hearing loss.  Additionally, there is no competent 
medical evidence of a nexus between his current hearing loss 
and his in-service noise exposure.  Indeed, the February 2005 
VA examiner specifically found the Veteran's hearing loss to 
be less likely than not due to service.  The examiner took 
into account the Veteran's reported in-service noise exposure 
and the hearing examination findings prior to his separation.  

The findings of the December 2005 VA examination, in 
conjunction with the lack of any complaints of, or treatment 
for, hearing loss for decades after service, indicates that 
the Veteran's hearing loss developed following service.  
Indeed, the Board notes that the Veteran specifically denied 
hearing loss prior to his separation from service.  

The only evidence provided as to the Veteran's claims is his 
belief that his hearing loss developed due to his in-service 
noise exposure.  Although the Veteran can provide testimony 
as to his own experiences and observations, the factual 
question of if the Veteran's disorder can be so attributed is 
a medical question, requiring a medical expert.  The Veteran 
is not competent to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  38 C.F.R. § 3.159.  
He does not have the requisite special medical knowledge 
necessary for such opinion evidence.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The Veteran's claim for service 
connection for hearing loss is denied.  


ORDER

Service connection for bilateral hearing loss is denied.	
	


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


